Paul Ward, Associate Justice, dissenting. I am unable to agree with the majority opinion or the reasoning on which it is based. The facts involved are not in dispute. Very briefly they are: Claimant, an employee of Dickmann-Farnsworth Contractors, was injured while working in Crossett on March 4, 1955; Promptly, the carrier started paying claimant for temporary total disability; The last of such payments was made August 16, 1955. Later claimant filed suit in a District Court of Louisiana for compensation under the Workmen’s Compensation Act of that State. That suit was dismissed on May 2, 1957 because the Louisiana Court had no jurisdiction, and claimant filed a claim for additional compensation before the Arkansas Compensation Commission on July 6, 1957. It will be noted that this claim before the Commission was filed two years and three months after the injury and one year and eight months after the last payment of compensation. Based on the above facts alone it is obvious, as is conceded by the majority, that the claim was barred under Ark. Stats. § 81-1318, sub-section (b), i.e.; it was filed more than two years after the injury and more than one year after the last compensation payment to claimant. See: Phillips v. Bray, 234 Ark. 190, 351 S. W. 2d 147. In the opinion of the majority the claim was filed in time under the provisions of sub-section (e) of the above mentioned Section. This sub-section, in all parts pertinent here, reads: “Whenever recovery in an action at law to recover damages for injury to or death of an employee is denied to any person on the ground that the employee and his employer were subject to the provisions of this act . . ., the limitations prescribed-in . . . (b) shall begin to run from the date of the termination of such action.” (Emphasis added.) Only a casual examination of the above quoted subsection indicates clearly that the majority have misapplied its provisions to the facts in this case. One. Sub-section (e) applies to an “action at law”. The suit which claimant filed in the Louisiana court (conceded to be a law court) was nothing more or less than a claim for compensation. Under the Louisiana Workmen’s Compensation Act, that was the proper court in which to file a claim for compensation, just as under our procedure the proper place to file such claim is with the Commission. Two. Sub-section (e) applies to an action to recover damages. In this case claimant did not file suit in Louisiana for damages but for compensation. In Dawson v. Ja-hnche Dry dock, Inc. et al, 33 F. Supp. 668 (E. D. La. 1940), a situation very similar to that presented here was under consideration, and it was held that a suit for compensation filed in the Louisiana District Court was not a suit for damages. There the Court said: “Here, there was no suit for damages. The action in the State court was for no other purpose than the obtaining of the compensation . . .” The Louisiana statute itself is abundantly clear on this point. It reads: “In case of dispute over or failure to agree upon a claim for compensation between employer or employee, or the dependents of the employee, either party may present a verified petition to the district court which would have jurisdiction in a civil case, or to the district court of the parish in which the injury was done or the accident occurred, or to any court at the domicile, or at the principle place of business of the defendant, having jurisdiction of the amount of dispute, at the option of the plaintiff.” (La. Rev. Stats, ch. 23, § 1311 [1950]) Three. Sub-section (e) applies where the action at law is “denied” on the ground that “the employee and his employer is subject to the provisions of this act . . .” But claimant’s claim in the Louisiana court was denied because the court had no jurisdiction. Four. In a portion of sub-section (e) not copied above, a penalty up to $250 is placed against claimant who unsuccessfully files a suit for damages in an action at law. The reason for that provision obviously is meant to discourage attempts to evade the "Workmen’s Compensation Act in an effort to obtain a large amount based on negligence as an independent contractor. Just such a situation was before this court in the recent case of Co-Ark. Const. Co. v. Amsler, Judge, 234 Ark. 200, 352 S. W. 2d 74. See also: Bell v. Wabash Ry. Co., 58 F. 2d 569 (8th Cir., 1932). To my mind, that is the kind of action at law to recover damages to which sub-section (e) applies. By no stretch of the imagination can I conceive it to be the intention of our Workmen’s Compensation Act to penalize a claimant $250 for inadvertently filing his claim for compensation (as opposed to damages) before the wrong court or tribunal. Could any one reasonably believe the Commission, in this case, has the right to assess a substantial penalty against claimant merely because he filed his claim for compensation in the wrong jurisdiction, especially since, as pointed out by the majority, the decision was difficult to make? Two. The case relied on to some extent by the majority to support its opinion—Reynolds Metal Co. v. Brumley, 226 Ark. 388, 290 S. W. 2d 211—is not in point, because it is based on an entirely different state of facts than those present in this case. In the Brumley case the claimant filed his claim for additional compensation within one year after he had received his last compensation payment. (It was there stated, as does the statute state, that payment of a medical bill amounts to a payment of compensation.) That fact brought the Brwmley case squarely within the statute, § 81-1318 (b), i.e. Brumley’s claim was filed within one year after the last compensation payment. That situation does not obtain here, and there is no contention or suggestion by the majority that it does. Consequently, I would reverse the trial court, and would affirm the Referee and the Commission.